Hon. T. M. Trimble, F+St Assistant
State Superintendent of Public Instruction
Austin, Texas
                   Opinion No. O-6797
                   Ae:   Requirements under the provisions
                         of Section 1 of Article I of Senate
                         Bill 167, Acts 49th Legislature,
                         with reference to school districts'
                         eligibility for Equalization Aid.
Dear Sir:
               We are in receipt of your letter of recent date
requesting the opinion of this department on the above stated
matter. Your department has also furnished us a letter ad-
dressed to Dr. L. A. Woods from Mr. R. S. Bolter, County Super-
intendent of Smith County, Texas, wherein many questions are
raised with reference to the subject of your inquiry. We
quote from your letter as follows:
                 "The teacher in a one-teacher school
            has never been considered as an administra-
            tor. The Rural Aid Bill, under which we are
            now operating, allows such a teacher $5 per
            month in addition to her schedule salary for
            performing such minor administrative duties
            necessary to the conduct of the school in
            which she is teaching. The legal administra-
            tor of such a school is the county superin-
            tendent. It is necessary for many of the
            teachers in one and two-teacher schools to
            drive the school bus as there is no one
            else available.
                 "Is it possible, under the present
            Equalization Law, for the board of trustees
            and the county superintendent to pay the
Hon. T. M. Trimble - page 2


          head teacher of a common school district
          for service which she is rendering as a
          bus driver?
               As a general provision with reference to the
county transportation system, we call your attention to the
fOllOWbIg provisions contained in Article V of Senate Bill
167, Acts 49th Legislature:

              "The County Superintendent and County
         School Boards of the several counties of this
         state subiect to the approval of the State
         Superintendent of Public Instruction, are
         hereby authorized to annually set up the
         most economical system of transportation poss-
         ible for the purpose of transporting both grade
         and high school pupils from their districts,and with-
         rn the~r"distrftits;-The Y!odnty Shal%:be regarded as
         the unit a.ird.~
                      tie warrant mad&'-paPable--tothe County
         Boai?dd,Transporte~&dn
                              Fund,,‘ok>th$t&al transporta-
         tion earned within the county not to exceed
         the total approved cost thereof; . O .
               "County Boards of Trustees are hereby
          authorized to employ bus drivers for one year,
          and the salary of no bus driver may be paid
          out of the County Board Transportation Fund
          created herein unless such bus driver is so
          employed. Provided, further, that only pupils
          or persons directly connected with the school
          system shall be transported on school buses
          while in the process of transporting pupils to
          and from the school, and any bus driver vio-
          lating the foregoing provisions shall forfeit
          his contract and shall be immediately dis-
          charged by the County Board of Trustees. . . .'
               Article I of Senate Bill 167, sets forth certain
specif$c requirements with which a school district must Comply
in order for such district to be eligible for Equalization Aid.
We call your attention particularly to the following provi-
sions contained in Section 1 of Article I of said Act:
               "No school district will be eligible
          for any type of aid, except tuition aid, under
          the provisions of this Act, which pays any
Hon. T. M. Trlmble - page 3


          salary above those specified in this
          Af;,dsfrom
                   any State, local or Federal
                 used to supplement salaries of
          Vocational Agricultural, Home Eoono-
          mics and Trade & Industries teachers,
          and funds from the Federal Lanham Act.
               "Provided that the salaries of
          atheletic directors, band directors or
          lunch room supervisors may be supplemented,
          from funds derived from sources other than
          taxes, without making the school ineligi-
          ble under this section; and provided further
          that teachers who also serve as bus drivers,
          but who perform no administrative duties,
          may be paid an additional salary as bus
          drivers out of any funds of the district
          derived from a local maintenance tax in
          excess of the local maintenance tax of
          Fifty Cents (50k on the One Hundred
          Dollars ($100.001 valuation required to
          be levied by Sec. 2 of Article 1 hereof;
          provided further, that the additional
          salary paid for serving as bus driver
          shall conform to the salary scale paid
          other bus drivers of the district, and an
          itemized list of all such supplements shall
          be furnished the State Department of Edu-
          cation and the Legislative Accountant with
          the general budget of the district."
               Under the foregoing provisions, when a district
pays any salary above those specified in the Act from any state,
local or ~Federal funds whatsoever, such district will not be
eligible for any kind of aid (except high school tuition aid)
except:~
               (1) Where salaries of Vocational,
          Agriculture, Home Economics, and Trade In-
          dustries teachers are supplemented from
          Federal funds, and
               (2) Where salaries are supplemented
          from funds derived from the Federal Lanham
          Act;
                (3) Where salaries of athletic directors,
                                                                  .-   .


Hon. T. M. Tritnble- page 4


     band directors, or lunch room supervisors are
     supplemented from funds derived from sources
     other than taxes;

          i4) where teachers who perform no admin-
     istrative duties are paid an additional salary
     as bus drivers out of the funds of the distri'ct
     derived from a local maintenance tax In excess
     of the local maintenance tax of the required
     Fifty Cents (50k) on the One Hundred Dollars
     ($100.00) valuation.
          Under the above quoted provisions, we note that a dis-
trict Is not rendered ineligible for Equalization Aid by reason
of paying salaries above those specified in the Act when a
teacher who performs no administrative duties is paid an addi-
tional salary for services as a bus driver out of the designated
local funds. Itiis further provided that the additional salary
which is authorized to be paid to a teacher out of the specified
local funds of the district, must conform to the salary simi-
larly paid other bus drivers of the district. In this con-
nection, we note that Article V of Senate Bill 167, supra,
makes general provisions for setting up a County Transportation
System and for the payment of the bus drivers out of the County
Board Transportation Fund. We note, however, that where a
school teacher who performs no administrative duties is a bus
driver, Article I of the Act authorizes the payment of the
additional salary of said teacher for services as a bus driver
out of "funds of the District derived from local maintenance
taxes in excess of the Fifty Cents (5Of!) on the One Hundred
Dollars ($100.00) valuation."
          We call your attention to the following language con-
tained in 39 Tex.Jur. "Statutes", Sec. 101, p. 191:
          "Where one section of an act prescribes a
     general rule which, without qualification, would
     embrace an entire class of subjects, and another
     section prescribes a different rule for individual
     subjects of the same class, the latter will be
     construed as an exception to the general rule."
It is stated in 39 Tex.Jur. "Statutes" Section 114, p. 213:
          "When a statute makes a general provision ap-
     parently to all cases and a special provision for
     a particular case or class, the former yields and
     the latter prevails insofar as the particular case
     or class is concerned,"
                                            .-.




Hon. T. M. Trimble - page 5


Moreover, it is stated in 39 Tex.Jur. "Statutes" Section 100,
pp.l8g-lgo:
         "A provision limiting a thing to be done
     in a particular form or manner implies that
     it shall not be done'otherwise . .~. when a
     right or power is granted and the method of its
     exercise is prescribed, the prescribed method
     excludes all others."
          In view of the foregoing, it is apparent that the pro-
visions of Article I, with reference to the method of payment
of the additional salary of a teacher who performs no adminis-
trative duties and serves as a bus driver, constitutes an ex-
ception to the general provisions of Article V, with reference
to the general method of payment of bus drivers, and therefore
prevails as the authorized method of payment of a teacher for
services as a bus driver. In view of the foreg~oing,you are ad-
vised that a teacher in a district otherwise eligible for
Equalization Aid, who serves as,a bus driver, cannot be paid
an additional salary for such services from the County Board
Transportation Fund, for the payment of such teacher for such
services is governed by that portion of Article I which provides
for such payment "out of any funds of the District derived from
a local maintenance tax in excess of the local maintenance tax
of Fifty Cents (50k) on the One Hundred Dollars ($100.00) valua-
tion."
          In order to answer your question as to whether a
common school district's eligibility for rural aid is affected
by paying the head teacher thereof an additional salary for
driving a school bus, it is necessary to determine what is
meant by the performance of "administrative duties" within the
contemplation of this Act. In construing a statutory word or
phrase, it is proper to take into consideration the meanin
of the same or similar language used elsewhere in the Act 739
Tex. Jur. "Statutes“, Sec. 108, p.,201). With further refer-
ence to this matter, it is stated in 39 Tex. Jur. "Statutes"
sec. 104, p. 196-197:
          "In every case the particular meaning depends
     upon, and must be determined by, the context and
     subject matter and the evident intention of the
     Legislature."
          We call your attention to the following provisions con-
tained in Section 1 of Article I of the Act:
Hon. T. M. Trimble - page 6



          "No school district will be eligible for
     any type of aid, except tuition aid, under the
     provisions of this Act, which pays eny salary above
     those specified In this Act from any state, local
     or Federal funds whatsoever . . ~provided . . .
     that teachers who also serve as hus drivers, but
     who perform no administrative duties, may be paid
     an additional salary as bus d~riversout of any
     funds of the district derived from a local maln-
     tenance tax in excess of the local maintenance tax
        Fifty Cents (5Ob) on the One Hundred Dollars
     3 100.00) valuation required to be levied by Sec-
     tion 2 of Article I hereof; provided further, that
     the additional salary paid for serving as bus
     driver shall conform to the salary scale paid
     other bus drivers of the district, and an itemized
     list of all such supplements shall be furnished the
     State Department of Education and the Legislative
     Accountant with the general budget of the dis-
     trict." (Underscoring ours .)
Also, we call your attention to the following language contained
in Section 2 of Article III of the above mentioned act:
          "Salary Schedule and Length of Term. The
     base nay for class room teachers in unaccredited
     schools shall be One Hundred and Thirty-five
     Dollars (135.00) per month for eight (8) months.
     The base pay for class room teachers in accredited
     schools shall be One Hundred and Thirty-five
     Dollars ($135.00) permonth for nine (9) months.
     The base pay for Home Economics teachers shall be
     One Hundred and Thirty-five Dollars($135.00) per
     month for ten (10) months. The base pay for Vo-
     cational Agriculture teachers, and Trades and In-
     dustries teachers shall be One Hundred Seventeen
     Dollars and Fifty Cents ($117.50) per month for
     twelve months (12). Three Dollars ($3.00) per month
     shall be added for each year of colle e credit over
     one year not to exceed Fifty Dollars 7$15.00).
     One Dollar and Fifty Cepts ($1.50) per month shall
     be added for each year of teaching experience; pro-
     vided such amount added for ex erience shall not
     exceed Fifteen Dollars ($15.00P per month.
Hon. T. M. Trimble - page 7


          "Administrative Salaries. Additional allowances for
     teachers serving as principals In unaccredited schools
     shall~be Five Dollars ($5.00) per month per teacher but
     in no Instance -to exceed Forty Dollars ($40.00) per month.
          "Allowances for high school principals in ac-
     credited schools shall be Twelve Dollars ($12.00) per month
     in schools with nine (9) to eleven (11) teachers; twelve
      12)twelve to nineteen (19) teachers Thirty Dollars
      $30.00); twenty (20) to twenty-nine 129) teachers
     Thirty-five Dollars ($35.00) per month; thirty (3Oj or
     more teachers, Forty Dollars ($40.00) per month. Sala-
     ries for high school principals In accredited schools
     shall be paid for ten (10 months. Superintendents
     in schools having five (5 teachers shall receive an
     additional allowance of Forty-five'Dollars ($45.00) per
     month; six (6) to seven (7) teachers, Fifty Dollars
     ($50.00) per month; eight (8) to eleven (11) teachers,
     Fifty-five Dollars ($55.00) per month; twelve (12) to
     nineteen teachers Seventy-five Dollars ($75.00) per
     month; twenty (201 to twent -nine (29) teachers,
     Ninety-five Dollars ($95.003 per month; thirty (30) or
     more teachers, One Hundred-five Dollars ($105.00) per
     month. Salaries of superintendents shall be paid for
     twelve (12) months. No school with less than nine (9)
     teachers can have both principal and superintendent.
     Principals of accredited elementary schools in a dis-
     trict which does not include a high school shall re-
     ceive an additional allowance of 81x Dollars ($6.00)
     per month per teacher,,not to exceed Fifty-four Dqllars
     ($54.00) per month." (Underscoring ours)
          In the above salary schedule we note that the first para-
graph sets the base pay for class room teachers while the second
paragraph of said section under the heading of 'Administrative
Salaries" authorizes additional allowances for teachers serving as
principals in unaccredited schools and for principals and super-
intendents in accredited schools. It is manifest that the law
contemplates that any teacher who would be entitled and au-
thorized to receive "additional allowance" authorized under the
classification, "Administrative Salaries", should be regarded
as a teacher performing administrative duties. When the language
contained in Section 1 of Article I with reference to a teacher
"who performs no administrative duties" Is considered in context
with the term "Administrative Salaries" contained in Section 2
of Article III of the Act, authorizing an additional allowance in
the compensation of such teachers, it is manifest that within the
contemplation of this Act the language relative to teachers
Hon. T. M. Trimble - page 8



"who perform no administrative duties" referred to teachers
other than those who were receiving 'Administrative Salaries"
under the provisions of Section 2 of Article III.

          In view of the foregoing, it is our opinion that when
a district pays a teacher, who receives "additional allowance"
as an "administrative salary" (and within the contemplation of
the Act performs administrative duties), an additional salary for
services as a bus driver, the payment of such additional salary
would not be in compliance with the terms of the exception that
authorizes a district to pay additional salary to a teacher "who
performs 1112administrative duties" without lmpalring such dis-
trict's eligibility for Equalization Aid.
          In connection with the construction of exceptions or
'jprovisos",we call your attention to the follow$ng language con-
tained in 39 Tex. Jur. "Statutes", Sec.101, p. 191:
          "The fact that an Act contains one or more
     exceptions discloses an intention on the part of
     the Legislature that there should be no other
     exceptions and that the Act should apply in all
     cases not excepted. . . In construing a statute
     it is not ordinarily permissible to imply an ex-
     ception . . . or to enlarge an exception so as to
     include cases not within Its terms."
           In view of the above and foregoing, it is our opinion
that under the provisions of Section 1 of Article I of the
Equalization Act, a District that pays a teacher, who receives
an "additional allowance" as an "Administrative Salary" (within
the contemplation of the Act for the performance of adminis-
 trative duties), an additional salary for driving a school bus
would constitute the payment of an additional salary not au-
 thorized by the terms of any exception or proviso in the Act
 and, therefore, such payment would render the district ineli-
gible for any type of Equalization Aid except tuition aid.
You are therefore advised that a common school district that
pays an additional salary for services as a bus driver to a.
 head teacher or principal who Is entitled to or receives any
"additional allowance" In any amount, as an administrative
 salary as provided in Section 2 of Article III, would be in-
eligible to receive any type of aid, except tuition aid.
          As pointed out, however, In a previous portion of this
opinion, a school district may pay additional salary to a teacher,
                                                   --

.. -


       Hon. T. M. Trimble - Page   9

       who performs no administrative duties, for services as a bus
       driver out of funds of the district derived fr,omlocal main-
       tenance tax in excess of the required Fifty Cents (506) on the
       One Hundred Dollars ($100.00) valuation without affecting said
       district's eligibility for Equalization Aid, but in no event
       may a teacher be paid an additional salary for services as a
       bus driver from the County Board Transportation Fund.
                 We have endeavored herein to construe the statutory
       provisions involved in accordance with the recognized princi-
       ples of statutory construction. We regret that the provisions
       so construed will not satisfactorily and adequately cover many
       contingencies and emergencies that may arise in connection with
       the administration of the law. Consequently, such conditions
       constitute problems for legislative consideration.
                                              Yours very truly
                                         ATTORNEY GENERAL OF TEXAS



                                         BY     J. A. Ellis
                                                J. A. Ellis
       APPROVED May 16,1946                     Assistant
       Carlos,Ashley
       First Assistant
       Attorney General
       JAE:djm:bt